VEHICLE BRAKE SYSTEM AND DIAGNOSTIC METHOD FOR DETERMINING A LEAK IN
ONE OR MORE THREE-WAY VALVES



FIRST OFFICE ACTION ON THE MERITS


This action is in response to the Applicant’s election dated April 22, 2022.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Election

The Applicant’s election without traverse of claims 1 - 7 in the reply filed on April 22, 2022 is acknowledged. Claims 8 - 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Objections

Claim 2, line 3; the word “be” should be inserted before the word “able”.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to clearly point out and distinctly claim the subject matter which the inventors regard as the invention.

Independent claim 1 sets forth a simulator, a simulator valve, a pumping valve, a secondary three-way valve, a plurality of apply valves, a plunger, a plunger assembly, a master cylinder secondary pressure sensor, and a check valve but sets forth no relationship between these components. In other words, how do these components relate to one another for the purpose of identifying a leak in a simulator valve?

Allowable Subject Matter

After a search of the prior art, claims 1 - 7 are believed to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112. A final determination can be given once the claims are in compliance with 35 U.S.C. 112 and all uncertainties with claim 1 are removed.

With respect to independent claim 1, the prior art fails to teach or suggest a diagnostic method to identify a leak in a simulator valve for a vehicle brake system comprising the steps of:
providing a simulator partially filed with a medium and a de-energized simulator valve;
energizing a pumping valve, a secondary three-way valve, and a plurality of apply valves so that the plurality of apply valves are closed;
applying and retracting a plunger in a plunger assembly via at least two cycles so that a predetermined pressure is achieved at a master cylinder secondary pressure sensor;
holding the plunger in position within the plunger assembly while maintaining a replenishing check valve in a closed/de-energized position while energizing the simulator valve;
measuring master cylinder secondary pressure decay at the master cylinder secondary pressure sensor to obtain a measured master cylinder secondary pressure decay;
comparing the measured pressure decay to a predetermined pressure decay value; and
identifying a leak in the simulator valve if the measured master cylinder secondary pressure decay does not match the predetermined master cylinder secondary pressure decay, via a signal from the ECU to a vehicle user interface.

Claims 2 - 7 have been found to be distinguishable over the prior art due to, at least, the claims’ dependency on claim 1.

CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this office action.

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Eric S. McCall/
Primary Examiner                                                                                                                                                                                                        Art Unit 2856